DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2021 has been entered.

 Specification
The abstract filed on August 08, 2020 is objected to because it includes phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Therefore, the phrases, “The invention relates to (line 1 and the last two lines)” should be deleted, and the phrases “comprises” and “means” written throughout the abstract should be correct.


The specification is objected to because of the following informalities:
In the preliminary amendment to the specification filed on August 25, 2020:
On page 1, line 8, “pant” should be changed to -- patent --. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 16, lines 13-18, the limitation, “calculating an opening degree of the inlet based on the measured pressure resistance, in order to achieve a particular density 
Regarding claim 23, lines 15-17, the limitation, “calculating an opening degree of the inlet based on the measured pressure resistance, in order to achieve a particular density (emphasis added) of the pre-compressed material before being transported to the second press” is new matter. The claim is rejected for the same reason as set forth in the rejection of claim 16 above.

Claims 16-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 16 and 23, the original specification does not disclose how to calculate an opening degree of the inlet based on the measured pressure resistance, in order to achieve a density (emphasis added) of the pre-compressed material. Therefore, it is unclear how one would achieve a density of the pre-compressed material based on this claimed subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 and 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Felts et al. (hereinafter “Felts”) (US 5687643A), in view of Gerngross et al. (hereinafter “Gerngross”) (US 2008/0141873A1).
Regarding claim 16, Felts discloses a method for pressing bales (50) of material in a baler (Claim 1) (Claim 12), the method comprising: feeding the material into the baler through an inlet (10, 12a) in an inlet direction and into a first chamber arranged perpendicular to the inlet (See Fig. 2 and Fig. 6); pre-compressing the material in the first chamber under a number of compressing cycles by a first press (16) (18); transporting the pre-compressed material (by 36, 38) into a second chamber comprising a second press (20) (22) (24); and compressing the pre-compressed material by the second press (20) (22) (24) into a finished bale of compressed material (50), wherein the transporting the pre-compressed material (by 36, 38) into the second chamber is conducted in a limited space of the baler (See Fig. 4,16), such a threshold Felts further discloses movement of the first press controls the opening degree (by a pusher plate 32a) of the inlet (See movement of the pusher plate 32a from fig. 4 to fig. 5 of Felts) (col. 5, line 30-46 and col. 6, line 61 to col. 7, line 8 of Felts).
Felts is silent wherein comprising pre-compressing the material includes measuring a pressure resistance from the material in at least one of the number of compressing cycles, and calculating an opening degree of the inlet based on the measured pressure resistance, in order to achieve a particular density of the pre-compressed material before being transported to the second press, and the method further comprises controlling the first press for setting the calculated opening degree of the inlet.
Gerngross teaches an analogous device wherein includes measuring a pressure resistance from the material in at least one of the number of compressing cycles, and calculating an opening degree of the inlet based on the measured pressure resistance, in order to achieve an optimal density of the pre-compressed material before being transported to the second press (Claim 1), and the method further comprises controlling the first press for setting the calculated opening degree of the inlet (See Claims 4, 8, 12, 14), for the purpose of reaching an acceptable approximation of a final bale weight (See Para. 33), thereby meeting the limitation of the claimed pressure resistance measuring system and opening degree configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Felts, with the 
Regarding Claim 17, modified Felts discloses the method according to claim 16, wherein the pre-compressing the material (by 16, 18 of Felts) is conducted in a first direction (See Fig. 2 of Felts, pre-compression occurs in up/down direction), and the transporting the pre-compressed material (by 36, 38 of Felts) into the second chamber (20, 22, 24 of Felts) is conducted in a second direction perpendicular to the first direction (See Fig. 2 of Felts, transporting occurs in left/right direction).
Regarding Claim 18, modified Felts discloses the method according to claim 16, wherein the pre-compressing the material (by 16, 18 of Felts) comprises pre- compressing the material against a side wall of a transport unit (36 of Felts) (See Fig. 2 of Felts).
Regarding Claim 20, Felts in view of Gerngross discloses the method according to claim 16, wherein the pre-compressing the material (by 16, 18 of Felts) and the compressing the pre-compressed material (by 20, 22, 24 of Felts) are conducted in parallel (See Fig. 2 of Felts).
Regarding Claim 21, modified Felts discloses the method according to claim 16, wherein the limited space (16 of Felts) is defined at least by a first side wall of the first press (22b of Felts), a second side wall of the second press (22a of Felts) and a third side wall of a transport unit (36 of Felts) used in the transporting the pre- compressed material into the second chamber comprising the second press.
Regarding Claim 22, modified Felts discloses the method according to claim 16, further comprising strapping the finished bale of compressed material (Fig. 2, Num. 44 of Felts) (Title of Felts).
Regarding Claim 23, Felts discloses a baler for pressing bales of material, the baler comprising: an inlet (10, 12a) for receiving material fed into the baler (Claim 1) in an inlet direction, a first chamber (16, 18) connected to the inlet (10, 12a) and receiving the material from the inlet, the first chamber arranged perpendicular to the inlet direction (See Fig. 4- 8), and the first chamber (10, 12a) comprising a first press configured to pre-compress the material under a number of compressing cycles (See Fig. 2); a second chamber compris ing a second press configured to compress the pre-compressed material into a finished bale of compressed material (20, 22, 24); a transport unit configured to transport the pre- compressed material from the first press into the second press (36, 38) in a limited space (16) such that a threshold expansion of the pre-compressed material is prevented(col. 5, line 30-46)( col. 6, line 66- col. 7, line 8). Felts further discloses movement of the first press controls the opening degree (by a pusher plate 32a) of the inlet (See movement of the pusher plate 32a from fig. 4 to fig. 5 of Felts) (col. 5, line 30-46 and col. 6, line 61 to col. 7, line 8 of Felts).
Felts is silent wherein comprises a control unit connected to the first press, the control unit configured to: measure a pressure resistance from the material in at least one of the number of compressing cycles, calculate an opening degree of the inlet based on the measured pressure resistance, in order to achieve a particular density of the pre-compressed material before being transported to the second press, and control the first press for setting the calculated opening degree of the inlet.
Gerngross teaches an analogous device wherein a control unit connected to the first press and configured to measure a pressure resistance from the material in at least one of the number of compressing cycles, calculate an opening degree of the inlet based on the measured 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Felts, with the control unit configuration, as taught by Gerngross, in order to have provided an acceptable approximation of a final bale weight.
Regarding Claim 24, modified Felts discloses the baler according to claim 23, wherein the first press (16, 18 of Felts) is arranged below the inlet (10, 12a of Felts) in the baler such that movement of the first press adjusts the opening degree of the inlet (See Fig. 2 of Felts) (col. 5, line 30-46) ( col. 6, line 66- col. 7, line 8 of Felts).
Regarding Claim 25, modified Felts discloses the baler according to claim 23, wherein the first press (16, 18 of Felts) operates in the first direction (See Fig. 2 of Felts, pre-compression occurs in up/down direction) and the transport unit (36, 38 of Felts) operates in a second direction perpendicular to the first direction (See Fig. 2 of Felts, trans porting occurs in left/right direction).
Regarding Claim 26, modified Felts discloses the baler according to claim 23, wherein the first press (16, 18 of Felts) pre-compresses the material in parallel to the second press (20, 22, 24 of Felts) (See Fig. 2 of Felts) compressing the pre-compressed material.

Regarding Claim 27, modified Felts discloses the baler according to claim 23, wherein the limited space (16 of Felts) is defined at least by a first side wall of the first press (22b of Felts), a second side wall of the second press (22a of Felts) and a third side wall of the transport unit (36 of Felts).
Regarding Claim 28, modified Felts discloses the baler according to claim 23, wherein the first press (16, 18 of Felts) is a pre-press (16, 18 of Felts provides pre- compression) and the second press (20, 22, 24 of Felts) is a main press (20, 22, 24 provides the finishing of the compression (i.e. main compression)).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Felts and Gerngross, and further in view of Olds (US 6823776B1).
Regarding Claim 19, modified Felts discloses the invention substantially as claimed as set forth above.
Felts, as modified by Gerngross, is silent wherein the compressing the pre- compressed material into the finished bale of compressed material comprises compressing the pre-compressed material against another finished bale of material in the baler.
Olds teaches an analogous invention wherein pre-compressed material is compressed against another finished bale of material in the baler (See Fig. 11, 13, 15, 17, 19; pre- compressed bale 64 is pushed against (ie: compressed) previously formed bale 66), for the purpose of urging a previously formed bale along a bale exit chamber (See col. 8, line 42-52), thereby meeting the limitation of the claimed compressing configuration.

.

Response to Arguments
Applicant's arguments filed on May 27, 2021 have been fully considered but they are not persuasive.
In general, Applicant continue to argue that neither Felts nor Gerngross discloses a step of measuring the pressure resistance from the material and calculating an opening degree of the inlet based on the measured pressure resistance, as claimed. In contrast to the amended claims, the apparatus of Gerngross is configured to determining the moisture content of the material to be compressed and vary the feeding rate based on the same. Such features are different than measuring a pressure resistance of a material as claimed.
However, the Examiner agreed with the previous Examiner that Gerngross teaches monitoring the pressure utilized by tramping mechanism and baling station and allocating horsepower to meet the needs of each (See Claim 4, paragraphs 0023, 0027- 0030). This pressure is monitored and controlled by programmable controller programmed to determine the bale moisture content of lint cotton from measured pressure and density calculations determined from position transducers and pressure transducers (See Claim 12 and Para. 33). As such, Gerngross does teach a step of measuring the pressure resistance (via pressure transducers/controller) from the material and calculating an opening degree of the inlet based 
Applicant further argued the amended claim features result in compressing different types of material into the finished bales, and thus it would be disadvantages and more or less impossible to provided charges of material being of substantially uniform weight and density as disclosed by Gerngross because the solution of Gerngross would not work for compressing different types of materials. This argument has been considered. However, the claim does not require that the weight and density are different in each baling cycle or compress different types of materials.
Finally, Applicant argued that Gerngross is silence about adjusting the opening degree of the inlet based on the measured resistance of the material. This argument is not found .
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show various balers having multiple compressing chambers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        January 11, 2022